UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                           NO . 03-1668

                                   SANDRA K. HUPP, APPELLANT ,

                                                 V.


                                   R. JAMES NICHOLSON ,
                         SECRETARY OF VETERANS AFFAIRS, APPELLEE.

                         On Appeal from the Board of Veterans' Appeals


          (Argued July 11, 2006,                               Decided July 18, 2007 )


       Sandra W. Wischow, of Richmond, Virginia, for the appellant.

       Rebecca A. Baird, with whom Tim S. McClain, General Counsel; R. Randall Campbell,
Assistant General Counsel; William L. Puchnick, Acting Deputy Assistant General Counsel; and
Lauren Ritter (Law Clerk), were on the brief, all of Washington, D.C., for the appellee.

       Before GREENE, Chief Judge, and HAGEL and SCHOELEN, Judges.

       GREENE, Chief Judge, filed the opinion of the Court. SCHOELEN, Judge, filed an opinion
concurring in part and dissenting in part.

       GREENE, Chief Judge: Sandra K. Hupp appeals, through counsel, a July 14, 2003, Board
of Veterans' Appeals (Board) decision that denied her claims for accrued benefits under 38 U.S.C.
§ 5121 and service connection for the cause of her veteran-husband's death for the purpose of
38 U.S.C. § 1310 dependency and indemnity compensation (DIC) benefits. Record (R.) at 1-14.
Mrs. Hupp argues that (1) the Board failed to provide an adequate statement of reasons or bases for
its rejection of favorable medical evidence; (2) VA failed to provide 38 U.S.C. § 5103(a)-compliant
notice; (3) the Secretary breached his 38 U.S.C. § 5103A duty to assist by failing to obtain relevant
service medical records (SMRs); and (4) the Board erred by failing to notify her, in accordance with
38 C.F.R. § 20.903(b) (2007), of its intention to consider evidence not previously considered and
to allow her time to respond. Appellant's (App.) Brief (Br.) at 8-17. The Secretary argues that there
is a plausible basis in the record for the Board's denial of service connection and that its
determination was supported by an adequate statement of reasons or bases. Secretary's (Sec'y) Br.
at 7-12. He also asserts that a VA regional office (RO) provided Mrs. Hupp section 5103(a)-
complying notice or, alternatively, that Mrs. Hupp has failed to demonstrate that she was prejudiced
as a result of any notice deficiency. Id. at 12-16. Additionally, he contends that the Board did not
err under § 20.903 because it did not "rely" on any additional evidence or law not previously
considered by the RO. Id. at 16-17. Both parties filed supplemental memoranda of law in light of
this Court's decision in Mayfield v. Nicholson, 19 Vet.App. 103 (2005) (Mayfield I), rev'd on other
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II). For the reasons set forth below, the July
2003 decision of the Board will be affirmed in part, and vacated in part, and certain matters
remanded for readjudication.


                                       I. BACKGROUND
       The veteran, Billy C. Hupp, served honorably on active duty in the U.S. Army from
November 1965 to October 1966 and from June 1969 to November 1971, including service in
Vietnam. R. at 18, 20. In January 1993, a VA physician opined that Mr. Hupp had chronic
myelogenous leukemia (CML). R. at 108. In February 1993, Mr. Hupp filed an application for VA
disability benefits for "residuals of exposure to Agent Orange" (R. at 99-102), and the RO requested
Mr. Hupp's SMRs from November 1965 to November 1971 (R. at 104). In August 1993, the RO
awarded a non-service-connected pension, but denied VA service connection for leukemia on both
direct and presumptive bases. The RO found that Mr. Hupp's CML was not diagnosed until 21 years
after discharge from service and his SMRs were negative for any symptoms, complaints, or
treatments related to CML. R. at 125. The RO also deferred a decision on service connection for
CML as secondary to Agent Orange exposure. Id. In August 1994, the RO denied service
connection for CML as secondary to Agent Orange exposure because leukemia was not one of the
conditions creating presumptive service connection due to Agent Orange exposure. R. at 133. Mr.
Hupp filed a Notice of Disagreement (NOD) that reiterated his belief that his CML had been caused
by "exposure to chemical products such as those used in Agent Orange." R. at 136.
       In May 1995, a VA physician stated that Mr. Hupp had been regularly examined at the John
J. Pershing VA Medical Center in Poplar Bluff, Missouri, since February 1993 and opined that
"because of the quantity, consistency[,] and duration of exposure to [A]gent [O]range . . . there is

                                                 2
relations [sic] between the exposure and [Mr. Hupp's] diagnosis of [CML]." R. at 151. In
September 1996, the Board denied service connection for CML. R. at 362-69. The Board
determined that "the absence of objective medical evidence demonstrating a causal connection
between the veteran's [CML] and his exposure to chemicals far outweighs the speculations made by
[Mr. Hupp] and the VA physician." R. at 368. Mr. Hupp appealed, and in June 1997 the Court
granted the parties' joint motion for remand. R. at 373-77. On March 4, 1998, the Board remanded
the matter to the RO for further development and readjudication. R. at 381-87. The RO was
instructed to refer Mr. Hupp's claims folder to a physician specializing in hematology and, if
possible, Agent Orange-related disease, for an opinion "as to the relationship, if any, between [Mr.
Hupp's] military service in general, and in particular his exposure to herbicide agents while serving
in Vietnam, and his diagnosed [CML]." R. at 385-86.
       Mr. Hupp died in April 1999, before the RO decided that matter on remand. R. at 439. His
death certificate listed his cause of death as intracranial hemorrhage due to or as a consequence of
CML. Id. No other conditions were listed as contributing to his death, nor was an autopsy
performed on the veteran. Id. In June 1999, Mrs. Hupp, the veteran's spouse claimed DIC and
accrued benefits.     R. at 441-42, 450-53.        Her application stated: "My husband had a
service[-]connected disability claim on appeal at the [Board] when he died. I believe his cause of
death was service connected since he was trying to service connect for that cause." R. at 453.
Regarding her claim for accrued benefits, Mrs. Hupp's application stated: "[P]lease see attached
21-4138 for explanation" (R. at 453); that form referred to a VA letter to Mr. Hupp regarding his
reported unreimbursed medical expenses (R. at 445-48). In November 1999, the RO denied, inter
alia, Mrs. Hupp's claims for service connection for the cause of her husband's death and for accrued
benefits. R. at 457-59. Mrs. Hupp appealed and requested that since service connection for her
husband's death was still at issue, before sending her appeal to the Board, the RO should "comply
with the directions of the [Board r]emand dated March 4, 1998." R. at 474.
       In January 2000, VA physician Dr. Matthew McCall reviewed the veteran's medical files and
opined that "(1) it is not likely that the veteran's leukemia was caused by [A]gent [O]range and (2) it
is not likely that the veteran's leukemia was evident during his years of service." R. at 479. In
March 2000, another VA physician reviewed Mr. Hupp's SMRs and stated:


                                                  3
       It is impossible to say definitely that [Mr. Hupp's] leukemia was secondary to dioxin
       exposure. The increase of myloid leukemia in people exposed to dioxin may be
       increased (Leukemia 1999, April 12 Supplement § 72-74) – However, due to the
       rarity of the disease [and] inability to confirm finding in animal model, it is not
       possible to give conclusive answer.
R. at 481. In July 2000, Dr. McCall reviewed the March 2000 VA physician's report and the article
cited therein and stated:
       This was an abstract article that viewed several studies. These studies were similarly
       reviewed by the National Academy of Science and because of inconsistencies and
       the limited sample size of the studies, they are not felt to represent a causal
       relationship between leukemia and [A]gent [O]range.
R. at 485. Dr. McCall then reiterated his medical opinion that Mr. Hupp's medical records and the
scientific literature did not demonstrate a causal relationship between Mr. Hupp's leukemia and
Agent Orange. Id.
       In March 2003, the Board remanded the matters to the RO for further development and
readjudication in light of the enactment of the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096, codified in part at 38 U.S.C. §§ 5102, 5103, and 5103A. R. at
507-12. On April 1, 2003, the RO sent to Mrs. Hupp a letter notifying her of the enactment of the
VCAA. R. at 514-16. There is no indication in the record that Mrs. Hupp or her counsel responded
to that letter. See R. at 1-528. In May 2003, the RO issued a Supplemental Statement of the Case
(SSOC) informing her that her service-connection and accrued benefits claims remained denied.
R. at 518-21.
       In its July 14, 2003, decision, the Board denied Mrs. Hupp's claim for service connection for
the cause of the veteran's death. R. at 1-15. When reviewing the claim, the Board concluded that
the section 5103(a)/5103A notice and duty-to-assist requirements had been satisfied. R. at 4. The
Board found that "[b]y letter dated in April 2003, the RO apprised the appellant of the pertinent
provisions of the VCAA and of that evidence she needed to submit and the development the VA
would undertake." R. at 4. Mrs. Hupp appealed to this Court.




                                                 4
                                     II. LAW and ANALYSIS
                                       A. Standard of Review
        A Board determination of whether or not the section 5103(a) statutory notice requirements
have been complied with is "a substantially factual determination." Mayfield II, 444 F.3d at 1335.
Thus, the Court reviews whether that determination was clearly erroneous. See Mayfield II, supra;
see also Prickett v. Nicholson, 20 Vet.App. 370, 378 (2006), appeal docketed, No. 07-7057 (Fed.
Cir. Nov. 27, 2006). A finding of material fact is clearly erroneous when, after reviewing the entire
evidence, the Court "'is left with the definite and firm conviction that a mistake has been
committed.'" Gilbert v. Derwinski, 1 Vet.App. 49, 52 (1990) (quoting United States v. U.S. Gypsum
Co., 333 U.S. 364, 395 (1948)). When applying this standard, "'if the [Board's] account of the
evidence is plausible in light of the record viewed in its entirety, [we] may not reverse it even though
convinced that had it been sitting as the trier of fact, it would have weighed the evidence
differently.'" Gilbert, supra (quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573-74
(1985)). If the Court determines that a notice error has been committed, the Court must take due
account of the rule of prejudicial error. See Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir.
2004). In the context of a section 5103(a) notice error, such error is "presumed prejudicial, requiring
reversal unless the VA can show that the error did not affect the essential fairness of the
adjudication." Sanders v. Nicholson, 487 F.3d 881, __, No. 06-7001, slip op. at 21 (Fed. Cir.
May 16, 2007).
                            B. Compliance with Section 5103(a) Notice
        Section 5103(a) of title 38, U.S. Code, requires the Secretary to inform a claimant of any
information and evidence not of record (1) that is necessary to substantiate the claim, (2) that the
Secretary will seek to obtain, if any, and (3) that the claimant is expected to provide, if any. See
38 U.S.C. § 5103(a); see Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002). Further, 38 C.F.R.
§ 3.159(b)(1) imposes a fourth notice element requiring VA to "request that the claimant provide
any evidence in the claimant's possession that pertains to the claim." 38 C.F.R. § 3.159(b)(1)
(2007); see Pelegrini v. Principi, 18 Vet.App. 112, 121 (2004). "The purpose of [section 5103(a)]
and [§ 3.159(b)] is to require that the VA provide affirmative notification to the claimant prior to
the initial decision in the case as to the evidence that is needed and who shall be responsible for
providing it." Mayfield II, 444 F.3d at 1333. The notification required under statutory section

                                                   5
5103(a) "is not satisfied by various post-decisional communications from which a claimant might
have been able to infer what evidence the VA found lacking in the claimant's presentation." Id.
Untimely notice can be cured by a Board remand followed by proper notification and readjudication
of the underlying claim. See Prickett, 20 Vet.App. at 376.
        In this case, we address VA's section 5103(a) notice obligation in the context of a section
1310 DIC claim. Pursuant to section 1310, DIC is paid to a surviving spouse of a qualifying veteran
who died from a service-connected disability. See Dyment v. West, 13 Vet.App. 141 (1999) aff'd
sub nom., Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Hanna v. Brown, 6 Vet.App. 507, 510
(1994). A veteran's death will be considered service connected where a service-connected disability
was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a) (2007). A
service-connected disability is the principal cause of death when that disability, "singly or jointly
with some other condition, was the immediate or underlying cause of death or was etiologically
related thereto." 38 C.F.R. § 3.312(b). To be a contributory cause of death, the disability must have
"contributed substantially or materially" to death, "combined to cause death," or "aided or lent
assistance to the production of death." 38 C.F.R. § 3.312(c). Establishing service connection for
a disability generally requires (1) medical evidence of a current disability; (2) medical or, in certain
circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present
disability. See Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498,
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer v. Brown,
7 Vet.App. 379, 384 (1995). For a section 1310 DIC claim, the first Caluza requirement, "evidence
of a current disability, will always have been met (the current disability being the condition that
caused the veteran to die)." Carbino v. Gober, 10 Vet.App. 507, 509 (1997), aff'd sub nom. Carbino
v. West, 168 F.3d 32 (Fed. Cir. 1999).
        Here, the Board determined that "[b]y letter dated in April 2003, the RO apprised the
appellant of the pertinent provisions of the VCAA and of that evidence she needed to submit and
the development VA would undertake." R. at 4. Neither party disputes that, at the time of the
April 2003 letter, Mrs. Hupp had submitted evidence relevant to each element necessary to
substantiate her DIC claim. Rather, Mrs. Hupp argues that the April 2003 VCAA letter did not
comply with the provisions of section 5103(a) because it "failed to inform [her] of why this evidence

                                                   6
was not considered sufficient to grant service connection." Appellant's (App.). Supplemental
(Suppl.) Memorandum (Mem.) at 6. She asserts that "[i]f additional evidence was necessary to
substantiate the [v]eteran's claims or if the existing evidence was somehow insufficient, VA should
have stated this."   App. Brief (Br.) at 12.     The Secretary counters that the purpose of section
5103(a) notice is not to provide a claimant with "an analysis of the credibility and probative value
of each item of evidence [that VA] had received." Secretary's (Sec'y) Suppl. Mem. at 4.
        At oral argument, the Secretary advanced for the first time his position that when a claimant
has submitted evidence relating to each element of his or her claim, the Secretary is under no
obligation to provide section 5103(a) notice because the claim has already been substantiated. In
support of this argument, the Secretary cites to this Court's holding in Dingess v. Nicholson,
19 Vet.App. 473, 491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
The Court has repeatedly discouraged parties from "[a]dvancing different arguments at successive
stages of the appellate process." Fugere v. Derwinski, 1 Vet.App. 103, 105 (1990) ("Advancing
different arguments at successive stages of the appellate process does not serve the interests of the
parties or the Court. Such a practice hinders the decision-making process and raises the undesirable
specter of piecemeal litigation."); see Tubianosa v. Derwinski, 3 Vet.App. 181, 184 (1992)
(appellant "should have developed and presented all of his arguments in his initial pleading").
Although Dingess, supra, was issued after briefing was complete in this case, the Secretary should
have notified the Court of his intention to rely on that case to advance a new argument. See U.S.
VET. APP. R. 30(b) ("When pertinent and significant authority comes to the attention of a party after
the party's brief has been filed . . ., a party must promptly advise the Clerk, by letter, with a copy to
all other parties, setting forth the citation(s)."). As such, the Court may in its discretion decline to
address the Secretary's argument raised at oral argument. See Maggitt v. West, 202 F.3d 1370, 1377
(Fed. Cir. 2000) (with regard to claim properly before it, Court is not compelled to hear legal issues
raised in the first instance on appeal).
        However, because the Secretary's reliance on Dingess constitutes a misinterpretation of the
Court's caselaw, we will address it. See Id. at 1377-78 (holding that Court has discretion to hear
legal arguments raised for the first time on appeal). Relying on Dingess, at oral argument the
Secretary argued that section 5103(a) notice was not necessary in this case because Mrs. Hupp's
claim had been substantiated prior to VA's issuance of the April 2003 notice letter–that is, some

                                                   7
prima facie evidence on each element of her DIC claim had been submitted. The purpose of section
5103(a) notice is to "ensure that the claimant's case is presented to the initial decisionmaker with
whatever support is available, and to ensure that the claimant understands what evidence will be
obtained by . . . VA and what evidence must be provided by the claimant." Mayfield II, 444 F.3d
at 1333. In cases where the VCAA was enacted after the RO rendered an initial decision on a claim
for benefits, the timing error is cured by a remand "for a new VCAA notification followed by
readjudication of . . . [the] claim." Id. at 1334; Prickett, supra. In Dingess, the Court determined
that, although VA had not made a final decision on the claim at the time of the VCAA's enactment,
the Board was not required to remand the matter to the RO for VCAA notification because the initial
benefit sought had already been awarded. Dingess, 19 Vet.App. at 493, 500. The Court stated that,
"[i]n cases where service connection has been granted and an initial disability rating and effective
date have been assigned, the typical service-connection claim has been more than substantiated–it
has been proven." Id. at 491. In other words, if a claimant receives a favorable determination on
the benefit initially sought, but files an NOD as to the disability rating or effective date assigned to
that award, VA is not obligated to provide a claimant with another VCAA-notice letter before
proceeding with the appeal. See id. However, where no decision or an unfavorable decision as to
service connection for the benefit sought is rendered prior to the VCAA's enactment, and the claim
was pending at the time of the VCAA's enactment, VA is generally obligated to provide a claimant
with section 5103(a)-complying notice and the RO must then readjudicate the matter.
        Here, Mrs. Hupp had not received a favorable decision on her claim at the time of the
VCAA's enactment. Thus, Dingess is clearly distinguishable from the present matter. Contrary to
the Secretary's contention, nothing in the language of statutory section 5103(a), regulation
§ 3.159(b)(1), or this Court's decision in Dingess, supra, suggests that VA is relieved of its
obligation to provide section 5103(a) notice merely because it had in its possession at the time of
the VCAA's enactment some evidence relevant to each element of Mrs. Hupp's claim.
        Mrs. Hupp contends that VA is required to inform a claimant of how the evidence in the file
at the time a claim for benefits is made is insufficient. In doing so, she, in essence, argues that
before providing VCAA notice, VA is required to conduct a preadjudicatory analysis of the evidence
in its possession, prior to issuance of VCAA notification and to then tailor the notice accordingly.
This same argument was rejected in Locklear v. Nicholson, 20 Vet.App. 410, 415-16 (2006). In

                                                   8
Locklear, the Court observed that "it would be senseless to construe [section 5103(a)] as imposing
upon the Secretary a legal obligation to rule on the probative value of information and evidence
presented in connection with a claim prior to rendering a decision on the merits of the claim itself."
Id. at 416. The Court noted, however, that the "not previously provided" language of section
5103(a) "indicates that some cognitive review of the claim must be made prior to providing the
notice and that a generalized or boilerplate notice letter might not suffice in some cases." Id. (citing
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)). Accordingly, we must address whether, in this case,
VA was required to provide to Mrs. Hupp something more than a general notice letter.
        In Dingess, it was held:
        If the claimant's application suggests there is specific information or evidence
        necessary to resolve an issue relating to elements of a claim, VA must consider that
        when providing notice and tailor the notice to inform the claimant of the evidence
        and information required to substantiate the elements of the claim reasonably raised
        by the application's wording.
Dingess, 19 Vet.App. at 488-89. However, the Court did not elaborate on what the tailoring of
notice entails.
        But, as explained in Dingess, when examining the legislative background of the statute, in
the process of enacting section 5103(a), the House of Representatives and Senate Committees on
Veterans' Affairs stated that "to substantiate" is intended to mean "'tending to prove' or 'to support.'"
146 CONG . REC . H9912-15 (Oct. 17, 2000) (statement of the H.R. and S. Comms. on Veterans'
Affairs). It does not mean "to prove." Indeed, the "[i]nformation or evidence necessary to
substantiate a claim need not prove a claim–although it eventually may do so when a decision on
a claim is made–but it needs to support a claim or give form and substance to a claim." 146 CONG .
REC . H9912-15 (Oct. 17, 2000) (statement of the H.R. and S. Comms. on Veterans' Affairs); see
Dingess, 19 Vet.App. at 491. In promulgating section 5103(a)'s implementing regulation, 38 C.F.R.
§ 3.159, VA considered whether section 5103(a) notice should contain a statement regarding the
sufficiency of evidence in its possession and stated:
        We received a comment stating that the regulation should require VA, at the point
        in time when any evidence has been received in a claim for compensation benefits,
        to determine whether that evidence satisfies a necessary element of the claim and so
        advise the claimant. We decline to revise the regulation to accommodate this
        suggestion; such a regulatory requirement would necessitate multiple reviews of a
        single claim and is administratively unworkable. . . . The intent of Congress, as

                                                   9
       indicated in the plain language of the VCAA and in the legislative history, is that VA
       advise a claimant as to the evidence and information necessary to substantiate a
       claim once VA receives a substantially complete application. There is no indication
       that Congress intended that VA review each claim and advise the claimant every
       time any evidence relevant to it is received.
66 Fed. Reg. 45,620, 45,622; see Dingess, 19 Vet.App. at 487. Further, the statutory and regulatory
scheme provides for other notification and explanation to claimants of the RO's evaluation of the
evidence. See 38 U.S.C. §§ 5104(a), 7105(d)(1); Dingess, 19 Vet.App. at 490; 38 C.F.R. § 3.103(b)
(2007). Under statutory sections 5103A and 7105(d) and regulation § 3.103(b), after a claimant has
filed an NOD, VA is obligated to take appropriate additional development and review action and,
if the disagreement continues, to inform the claimant of how he or she can be awarded the benefit
sought based on the evidence and the law. Thus, we hold that there is no preliminary obligation on
the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior
to providing to the claimant section 5103(a) notice.
       Although section 5103(a) does not require a "predecisional adjudication" of the evidence in
each case, the notice must be responsive to the particular application submitted. See Kent,
20 Vet.App. at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of
Congress to provide claimants a meaningful opportunity to participate in the adjudication of
claims"). This means that there is a middle ground between a predicisional adjudication and
boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for
section 5103(a)-compliant notice.
       In Kent, the Court held that, in the context of a claim to reopen, VA is required to "look at
the bases for the denial in the prior decision and to respond with a notice letter that describes what
evidence would be necessary to substantiate th[e] element or elements required to establish service
connection that were found insufficient in the previous denial." Kent, 20 Vet.App. at 10. Kent
requires VA to look beyond the four corners of a claimant's application, and provide notice
identifying the reasons for the prior denial and the evidence missing that prevented VA from
awarding the benefit sought. See id. Because a deceased veteran could have made a claim for
service connection during his or her life, a claim for section 1310 DIC benefits may be analogous
to a claim to reopen a previously and finally disallowed claim. Indeed, VA must perform a different
analysis where the deceased veteran was service connected during his or her lifetime than when the

                                                 10
veteran was not. See 38 U.S.C. §§ 1310, 1318; 38 C.F.R. § 3.312(a), (b), (c)). In the former
situation, the DIC claimant must establish that the service-connected disability was either the
principal or contributory cause of death. 38 C.F.R. § 3.312(a). However, where service connection
has not been previously established, the DIC claimant must first establish service connection for the
cause of the veteran's death.
       Therefore, in the latter case, a DIC claim is an original claim for benefits that is independent
of any underlying service-connection claim lodged by a veteran or pending at the time of the
veteran's death. See 38 U.S.C. § 1310(a). Consequently, VA adjudicates a DIC claim without
regard to any prior negative disposition of issues during a veteran's lifetime, see Stoll v. Nicholson,
401 F.3d 1375, 1380 (Fed. Cir. 2005); 38 C.F.R. § 20.1106 (2007), and decides that claim
disregarding any prior determination on the credibility or probative value of any evidence submitted
in connection with a veteran's previously denied or pending service-connection claim. Although we
recognize that the notice obligation occurs during the nonadversarial adjudication process, we also
observe that 5103(a) notice is but one link in a chain of assistance that VA must provide claimants,
see Dingess, 19 Vet.App. at 490.
       Accordingly, because the RO's adjudication of a DIC claim hinges first on whether a veteran
was service-connected for any condition during his or her lifetime, we hold that in the context of a
claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any,
for which a veteran was service connected at the time of his or death; (2) an explanation of the
evidence and information required to substantiate a DIC claim based on a previously
service-connected condition; and (3) an explanation of the evidence and information required to
substantiate a DIC claim based on a condition not yet service connected. We further hold that,
unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC
claimant who submits a nondetailed application of the specific reasons why any claim made during
the deceased veteran's lifetime was not granted. Nevertheless, we realize that although independent,
the DIC claim and the underlying deceased spouse's claim for benefits are inextricably related.
Consequently the information contained in the deceased spouse's claims file will undoubtedly be
considered by VA in the adjudication of the DIC claim. Therefore, although not required, a
recitation of this evidence in a form similar to that discussed in Locklear would be helpful and would


                                                  11
prevent unnecessary effort on the part of the surviving spouse in locating and providing documents
already in possession of VA. See Locklear, 20 Vet.App. at 414-15.
       In Dingess, we held that where a claimant submits a detailed application for benefits, VA
must provide a detailed response. See Dingess, 19 Vet.App. at 488-89. For example, if when
seeking a particular benefit or disability rating, the claimant asserts that he or she is entitled to a
specific effective date, or states that he or she has been unemployed since a certain date, as part of
its notice on the effective-date element of a claim, VA should state that generally the effective date
of an award of benefits shall not be earlier than the date of the claim, see 38 U.S.C. § 5110(a), but
that an earlier effective date may be established by showing that the claimant had previously filed
an informal claim for benefits. See Dingess, supra. Or, if the claimant applies for benefits and
attaches to his or her application evidence in support of that claim, VA must take account of that
evidence, which requires at the very least, acknowledging its receipt. See Locklear 20 Vet.App. at
415. Locklear's "cognitive review," however, does not require VA to assess the weight, sufficiency,
credibility, or probative value of any assertion made in the claimant's application or any evidence
submitted in connection with that claim. Rather, a tailored letter is something between a boilerplate
notice and an adjudication of the evidence, meaning that the more detailed the claim, the more
detailed, in terms of relevant law and regulations and lay and medical evidence, the notice must be.
Simply stated, because section 5103(a) notice purports to give the claimant a fair opportunity to
participate in developing evidence in support of the claim, that notice must respond to the particulars
of the application submitted. It follows therefore that when a claimant's DIC application and
accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in
connection with it relates to, a particular element of a claim, VA is required to provide notice that
(1) informs the claimant of how to substantiate the assertion advanced and (2) takes into account the
evidence submitted in connection with the application.
       Turning to Mrs. Hupp's case, her DIC claim stated: "I request DIC benefits. My husband had
a service connected disability claim on appeal at the [Board] when he died. I believe [that] his cause
of death was service connected since he was trying to service connect for that cause." R. at 453.
Attached to her application was a form referring to a VA letter to Mr. Hupp regarding his reported
unreimbursed medical expenses. R. at 445-48. In her application, she made no statement nor
presented any evidence requiring VA to provide more than general notice of how to substantiate her

                                                  12
DIC claim. Indeed, the documents presented with her application are not related to her section 1310
DIC claim; they pertain only to her accrued benefits claim. R. at 445-48. Further, in her DIC
application Mrs. Hupp asserted that Mr. Hupp was not service-connected at the time of his death;
thus, VA had no duty to provide more specific notice. In the April 2003 notice letter, the RO stated
that "[t]o establish that a veteran's death is service-connected, the evidence must show . . . [the]
cause of death[,] . . . [a]n injury, diesease[,] or other event in service[, and] . . . [a] relationship
between the cause of death and the injury, disease, or other event in service." R. at 514. The letter
advised that if Mrs. Hupp had not already submitted a death certificate, she should do so, and
informed her that VA would obtain Mr. Hupp's SMRs and other military service records and would
review the evidence contained in his claims file. The RO also informed her that she could submit
a nexus medical opinion from her own doctor and asked that Mrs. Hupp identify "any additional
information or evidence" that she wanted the RO to obtain. R. at 514-15.
       Mrs. Hupp argues that the April 2003 letter failed to comply with the section 5103(a) notice
requirements because "[e]vidence on every point had been submitted, and the April 2003 letter . . .
failed to inform [her] of why this evidence was not considered sufficient to grant service
connection." App. Suppl. Mem. at 6. As stated above, VA is not obligated to rule on the probative
value of information and evidence presented at the time that it provides the claimant VCAA
notification. See Locklear, supra; Dingess, 19 Vet.App. at 491 (stating that a claim may be
substantiated but not proven). To the extent that she argues that in the April 2003 letter VA was
required to inform her that it had already discounted the 1995 medical opinion in connection with
either her husband's service-connection claim or her own DIC claim, that argument is without merit.
In section 5103(a) preadjudication notice, the Secretary or VA is not required to inform a DIC
claimant of the reasons for any previous denial of a veteran's service-connection claim. A DIC claim
is an original claim for benefits independent of any claim the veteran may have made during his
lifetime. See Stoll, supra. Indeed, to provide the type of notice she argues for might have
discouraged her from submitting additional evidence, which is contrary to the fundamental purpose
of VCAA notification. See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) (stating that "section
5103(a) assumes a fundamental role in . . . affording a claimant a meaningful opportunity to
participate effectively in the processing of his or her claim").


                                                  13
       Furthermore, in March 2003 the Board remanded Mrs. Hupp's DIC claim to the RO for
readjudication. R. at 507-12. A readjudication requires a reevaluation of the evidence. Thus,
because it was possible that upon readjudication VA could have reassessed the probative value of
the 1995 medical opinion, any notice informing Mrs. Hupp that that opinion would be discounted
would be misleading. Indeed, if she submitted evidence that corroborated the 1995 physician's
opinion, that additional evidence could bring new significance to the sum total of evidence by
adding weight to, thereby confirming the validity of previously rejected medical evidence. Cf.
Molloy v. Brown, 9 Vet.App. 513, (1996); Paller v. Principi, 3 Vet.App. 535 (1992).
       As to her argument that "[n]owhere does the April 2003 letter inform [her] of what
information, not previously provided, was necessary to substantiate her claim," nothing in Mrs.
Hupp's application for benefits suggests that VA should have provided her with more tailored notice.
App. Br. at 12; see R. at 453. As observed in Dingess, a claim can be substantiated without being
ultimately proven because substantiation requires only evidence "tending to prove" a claim.
Dingess, 19 Vet.App. at 491. It is not until the adjudicator weighs and evaluates that evidence, that
a decision on the claim is made. Thus, even if VA took into account the evidence in the claims file
at the time of its April 2003 letter, VA would only be required to inform her that it had in its
possession evidence relevant to each element of her claim. As stated above, a more detailed notice
potentially discourages a claimant from submitting additional or corroborative notice, and is
contrary to the VCAA's purpose. See Overton, supra. Thus, because Mrs. Hupp or her counsel
failed to submit any evidence with her DIC application, VA was not required to include in its section
5103(a) notice an account of potentially relevant evidence residing already in her claims file.
       Accordingly, after reviewing the record in its entirety, including Mrs. Hupp's DIC
application, we conclude that the Board's finding that the April 2003 notice letter provided Mrs.
Hupp with adequate notice of the evidence or information necessary to substantiate her DIC claim
was not clearly erroneous.
                                       C. Reasons or Bases
       Before deciding a claim, the Board is required to consider all relevant evidence of record and
to consider and discuss in its decision all "potentially applicable" provisions of law and regulation.
Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991); see 38 U.S.C. § 7104(a); Weaver v. Principi,
14 Vet.App. 301, 302 (2001) (per curiam order). In addition, the Board must include in its decision

                                                 14
a written statement of the reasons or bases for its findings and conclusions, adequate to enable an
appellant to understand the precise basis for the Board's decision as well as to facilitate review in
this Court. See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527 (1995); Gilbert,
1 Vet.App. at 56-57. To comply with this requirement, the Board must analyze the credibility and
probative value of the evidence, account for the evidence that it finds to be persuasive or
unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the
claimant. See Caluza, 7 Vet.App. at 506; Gilbert, 1 Vet.App. at 57. Provided that the Board offers
an adequate statement of reasons or bases, the Board may favor one medical opinion over another.
See Owens v. Brown, 7 Vet.App. 429, 433 (1995). Although the Board is not free to ignore the
opinion of a treating physician, it is free to discount the credibility of that physician's statement. See
Guerrieri v. Brown, 4 Vet.App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101
(1992). However, the Board cannot reject evidence favorable to the claimant without providing
adequate reasons or bases for its decision. See Meyer v. Brown, 9 Vet.App. 425, 433 (1996). "The
Board may not rely on its own unsubstantiated medical conclusions to reject expert medical
evidence in the record; rather, the Board may reject a claimant's medical evidence only on the basis
of other independent medical evidence." Flash v. Brown, 8 Vet. App. 332, 339 (1995).
        In finding that the preponderance of the evidence was against a finding of service connection,
the Board found Dr. McCall's July 2000 medical opinion highly probative because it was based on
a review of Mr. Hupp's medical records and medical literature. However, the Board did not reject
the May 1995 VA physician's opinion, despite the Board's acknowledgment that the 1995 opinion
was evidence favorable to Mrs. Hupp. Rather, the Board focused on the fact that Mr. Hupp's SMRs
are silent for complaints or findings suggestive of leukemia. R. at 13.
        As noted above, the May 1995 VA physician opined that "because of the quantity,
consistency[,] and duration of exposure to [A]gent [O]range . . . there is relations [sic] between the
exposure and [Mr. Hupp's] diagnosis of [CML]." R. at 151. However, when relying on the
July 2000 VA medical opinion, the Board failed to adequately discuss evidence in favor of Mrs.
Hupp. See Meyer, supra. Although the Board is free to choose one medical opinion over another,
the Board must provide an adequate statement of reasons or bases for that decision. See Owens,
supra. Mrs. Hupp argues persuasively that, if the Board is going to find Dr. McCall's July 2000
opinion more probative, then the Board is required to provide an adequate statement of reasons or

                                                   15
bases to discount the May 1995 favorable medical nexus opinion. That statement must clearly
explain why "a fair preponderance of the evidence is against the claim for service connection,"
Gilbert, supra, when no evidence has been cited specifically disproving the claimed nexus. Without
such discussion, Mrs. Hupp cannot understand the precise basis for the Board's decision nor can we
effectively review the Board's decision. See Schafrath, 1 Vet.App. at 593; see also Allday and
Gilbert, both supra. Accordingly, the Board's decision denying service connection for the cause of
Mr. Hupp's death will be vacated and the matter remanded for readjudication. See Tucker v. West,
11 Vet.App. 369, 374 (1998) ("[W]here the Board has incorrectly applied the law, failed to provide
an adequate statement of reasons or bases for its determinations, or where the record is otherwise
inadequate, a remand is the appropriate remedy.").
                                   D. Accrued Benefits Claim
       Regarding Mrs. Hupp's claim for accrued benefits, at oral argument counsel asserted that she
had not abandoned this matter, but conceded that the distinction between the accrued benefits issue
and the DIC claim was not adequately covered in the briefs and that her arguments to each were not
clearly delineated. Indeed, she has failed to raise any specific argument as to how VA's notice to
her was defective, and, thus, the Court will not address this matter. See Coker v. Nicholson,
19 Vet.App. 439, 442 (2006) (it is appellant's obligation to "plead with some particularity the
allegation of error so that the Court is able to review and assess the validity of the appellant's
arguments"), appeal docketed, No. 06-7089 (Fed. Cir. Mar. 13, 2006).
                                      E. Other Arguments
       Because we are vacating the Board's decision on the merits of Mrs. Hupp's DIC claim, the
Court will not at this time address her other arguments on that claim. See Best v. Principi,
15 Vet.App. 18, 20 (2001) (per curiam order) ("A narrow decision preserves for the appellant an
opportunity to argue those claimed errors before the Board at the readjudication, and, of course,
before this Court in an appeal, should the Board rule against him."). On remand, she may present
any additional evidence and argument in support of the matter remanded, and the Board must
consider any evidence and argument so presented. See Kay v. Principi, 16 Vet.App. 529, 534
(2002); Kutscherousky v. West, 12 Vet.App. 369, 372-73 (1999) (per curiam order). The Board shall
proceed expeditiously, in accordance with 38 U.S.C. §§ 5109B, 7112 (requiring Secretary to provide
"expeditious treatment" of claims remanded by Court).

                                                16
                                        III. CONCLUSION
          Upon consideration of the foregoing analysis, the record on appeal, and the parties'
pleadings, that part of the July 2003 Board decision that denied the appellant's claim for VA service
connection for CML, to include CML based on Agent Orange exposure, for the purpose of DIC
benefits is VACATED and the matter is REMANDED to the Board for further adjudication; the
remainder of the Board decision is AFFIRMED.
          SCHOELEN: Judge, concurring in part and dissenting in part: I agree that VA is not
required to conduct a preadjudicatory analysis of the evidence in its possession prior to the issuance
of VCAA notice. See Locklear v. Nicholson, 20 Vet.App. 410, 415-16 (2006). As the Court
pointed out in Locklear, the VCAA does not impose a legal obligation on VA to rule on the
probative value of information and evidence presented in connection with a claim prior to rendering
a decision on the merits of the claim itself. Id. However, the appellant's argument that she did not
receive adequate VCAA notice is not based solely on her contention that VA failed to assess the
adequacy of the evidence that she submitted in support of her claim and tailor its notice to address
the deficiencies in that evidence. Rather, in her brief, the appellant states: "[N]owhere does the
April 2003 letter inform the Appellant of what information, not previously provided, was necessary
to substantiate her claim. If additional evidence was necessary to substantiate her claims or if the
existing evidence was somehow insufficient, VA should have stated this." App. Br. at 12 (emphasis
added).
          The quotation from the appellant's brief demonstrates that her VCAA argument is premised,
in part, on her contention that the April 2003 letter did not comply with the VCAA because it did
not notify her of any evidence or information that she had not submitted to VA that was still needed
to submit to substantiate her claim. This aspect of her argument is not premised on a contention that
VA was required to assess the weight, sufficiency, credibility, or probative value of any evidence
submitted in connection with her claim and to notify her of any deficiencies in that evidence. Thus,
I respectfully disagree with the majority's response to this aspect of the appellant's argument.
          The majority takes the position that the appellant was not entitled to more than a general
VCAA notice on how to substantiate her DIC claim because neither her application nor the
documents attached to it triggered VA's duty to provide more than general notice. The majority

                                                 17
relies too heavily upon a literal reading of Dingess v. Nicholson, 19 Vet.App. 473 (2006), while
ignoring the plain language of section 5103(a). In Dingess, the Court made clear that section
5103(a) notice must respond to the particulars of the application for benefits. In this regard, the
Court held that an application for benefits that is detailed and raises a specific issue may require VA
to provide a detailed VCAA notice. See Dingess 19 Vet.App. at 488-89 (stating where a claimant
submits a detailed application for benefits, VA must provide a detailed response). Accordingly,
when the wording of a claimant's application or the evidence attached to it provides detailed
information that suggests there is specific information or evidence necessary to resolve an issue
relating to elements of a claim, VA must tailor the notice according to the application's wording.
However, there is nothing in the plain language of the statute that suggests that VA's duty to provide
tailored notice is triggered solely by the wording of the application and the evidence attached to it.


        Section 5103(a) provides, in pertinent part, that "the Secretary shall notify the claimant . .
. of any information, and any medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim." (emphasis added). A fundamental canon of statutory
construction is that the words of a statute are given "their ordinary, contemporary, common meaning,
absent an indication Congress intended them to bear some different import." Williams v. Taylor,
529 U.S. 420, 431, (2000); Smith v. United States, 508 U.S. 223 (1993) (citing Perrin v. United
States, 444 U.S. 37, 42 (1979) (stating that "words [in a statute], unless otherwise defined, will be
interpreted as taking their ordinary, contemporary, common meaning"). The word "previously" is
defined as "occurring before in time or order; prior." WEBSTER'S NEW WORLD DICTIONARY 1068
( 3d College ed. 1988). Here, the action that the statute refers to as occurring prior to the Secretary's
act of providing VCAA notice is the claimant's submission of evidence or information to the
Secretary. The statutory phrase "not previously provided to the Secretary" does not contain any
language that indicates that it is limited solely to information or evidence that the claimant provided
to the Secretary with his application. The majority's interpretation of section 5103(a) reads a
limitation into the statute that does not exist. The majority does not discuss how the plain language
of the statute supports such a construction.
        Because the statutory language is broadly worded, it necessarily encompasses any
information or evidence that a claimant has submitted in support of his claim prior to the date on

                                                   18
which the Secretary provides the claimant VCAA notice. This means that the cognitive review of
the claim that VA must make before providing notice requires it to review the application, any
evidence attached to it, and any other pertinent information or evidence that is in the record at the
time that VA prepares the VCAA notice. It is from this review of the claim and the evidence in
support of it that VA must determine whether a general notice is sufficient or whether a tailored
notice is required. This interpretation is consistent with the plain meaning of the language and
furthers Congress's underlying purpose in enacting the VCAA, that is, "to facilitate and maximize
the collaborative process that is the cornerstone of the VA [nonadversarial] claims process."
Locklear, 20 Vet.App. at 414.
        The majority's view that VA looks only to the application and its attachments when it
prepares the VCAA notice to a claimant is particularly troubling in a case such as this, where VA
attempted to satisfy the VCAA's timing requirement that VCAA notification be made prior to the
initial adjudication of the claim by issuing the April 2003 letter followed by a readjudication of the
claim. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (holding VA may cure
VCAA notice timing defects by issuance of a fully compliant VCAA notice followed by
readjudication of the claim); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (holding same).
In such cases, the VCAA notice may be issued long after the claimant has submitted the application
and VA has completed the initial adjudication of the claim. Indeed, the record may contain
additional evidence or information in support of the claim. It makes no sense, in such cases, that
when VA conducts a cognitive view of the claim, it would focus only on the claimant's application
and the documents attached to it, and ignore additional pertinent information or evidence that exists
in the record before it. Limiting the universe of documents to the application and its attachments
from which VA conducts its cognitive view of the claim undermines the purpose of the VCAA
notice, which is to provide the claimant with notice of the evidence that is still needed to substantiate
the claim so that the claimant can meaningfully participate in the adjudication of his claim.
        In this case, the record before VA at the time that it reviewed the information and evidence
presented with the claim to provide the appropriate VCAA notice included the veteran's death
certificate and Dr. Luker's medical opinion attributing the veteran's CML to Agent Orange exposure.
However, the record did not contain any scientific or medical studies linking CML to Agent Orange
exposure. Scientific or medical studies regarding a connection between the claimed disease and

                                                   19
exposure to Agent Orange are precisely the type of evidence that would be key to substantiating the
elements of the appellant's DIC claim, particularly in this case where the veteran's CML was not one
of the diseases for which presumptive service connection may be established. Thus, a cognitive
view of the evidence submitted in connection with the appellant's claim would lead to the conclusion
that the appellant provided VA with sufficiently detailed information to suggest there was specific
information or evidence not previously submitted to VA that was necessary to resolve an issue
relating to elements of the appellant's DIC claim. As such, VA could have tailored the VCAA notice
to respond specifically to the claim before it without having to assess the weight, sufficiency,
credibility, or probative value of any of the evidence that was submitted in connection with the
appellant's DIC claim. VA could have easily provided the appellant notice that she could
substantiate her claim by offering scientific or medical studies linking exposure to Agent Orange
to CML. Because the VCAA notice was not appropriately tailored to the claim before VA, I would
hold that the Board erred in finding that the VCAA notice was adequate in this case.




                                                20